Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-116220 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment Post-Effective Amendment No. 13 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 126 (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton, The Principal Financial Group, Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Principal Investment Plus Variable Annuity SM Contract It is proposed that this filing will become effective (check appropriate box) i mmediately upon filing pursuant to paragraph (b) of Rule 485 on May 1, 2009 pursuant to paragraph (b) of Rule 485 X_ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This registration statement incorporates by reference the prospectus (the Prospectus) and statement of additional information, each dated May 1, 2009, included in Post-Effective Amendment No. 12 to the registration statement on Form N-4 (File Nos. 333-116220 and 811-02091) filed on May 1, 2009 pursuant to paragraph (b) of Rule 485. The registration statement also incorporates by reference the supplement to the Prospectus dated May 1, 2009, as filed on May 7, 2009 pursuant to Rule 497. The registration statement also incorporates by reference the supplement to the Prospectus dated May 1, 2009, as filed on June 11, 2009 pursuant to Rule 497. SUPPLEMENT DATED NOVEMBER , 2009 TO THE PROSPECTUS FOR PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY DATED MAY 1, 2009 Effective November , 2009, this supplement updates information in the prospectus dated May 1, 2009 for Principal Investment Plus Variable Annuity issued by Principal Life Insurance Company (we, us, our) as supplemented on May 7, 2009 and June 11, 2009. This supplement should be read in its entirety and kept together with your prospectus for future reference. If you would like another copy of the prospectus, write us at Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382 or call us at 1-800-852-4450 to request a free copy. Certain terms used in this supplement have special meanings. If a term is not defined in this supplement, it has the meaning given to it in the prospectus. 1. Under the Optional Riders chart on page 9, please replace the GMWB 1, GMWB 2-SL and GMWB 2-SL/JL rider charges with the following: GMWB 1 Rider (as a percentage of average quarterly Investment Back remaining withdrawal benefit base) · Maximum annual charge · 0.85% (0.2125% quarterly) · Current annual charge for riders issued (6) before · 0.60% (0.15% quarterly) February 16, 2009 and no GMWB Step-Up elected · Current annual charge for riders issued (6) before · 0.80% (0.20% quarterly) February 16, 2009 and GMWB Step-Up elected · Current annual charge for riders issued (6) on or · 0.80% (0.20% quarterly) after February 16, 2009 GMWB 2-SL Rider (as a percentage of average quarterly Investment Back withdrawal benefit base) · Maximum annual charge · 1.00% (0.25% quarterly) · Current annual charge prior to contracts 2010 · 0.75% (0.1875% quarterly) anniversary or if you opt out of future GMWB Step-Ups (for more details see Charges for Rider Benefits ) · Current annual charge after contracts 2010 · 0.95% (0.2375% quarterly) anniversary and you do not opt out of future GMWB Step-Ups (for more details see Charges for Rider Benefits ) GMWB 2-SL/JL Rider (as a percentage of average quarterly Investment Back withdrawal benefit base) · Maximum annual charge for riders issued · 1.00% (0.25% quarterly) before January 4, 2010 · Maximum annual charge for riders issued (7) on · 1.65% (0.4125% quarterly) or after January 4, 2010 · Current annual charge for riders issued (6) before · 0.75% (0.1875% quarterly) February 16, 2009 and you opt out of future GMWB Step-Ups after the contracts 2010 anniversary (for more details see Charges for Rider Benefits ) · Current annual charge for riders issued · 0.95% (0.2375% quarterly) before February 16, 2009 and you do not opt out of future GMWB Step-Ups after the contracts 2010 anniversary (for more details see Charges for Rider Benefits ) · Current annual charge for riders issued (6) on or · 0.95% (0.2375% quarterly) after February 16, 2009 2. Please delete footnote 8 on page 11 and please replace footnotes 6 and 7 with the following: (6) A rider is issued before February 16, 2009 if the rider application is dated before February 16, 2009. (7) A rider is issued before January 4, 2010 if the rider application is dated before January 4, 2010. A rider is issued on or after January 4, 2010 if the rider application is dated on or after January 4, 2010 and the maximum annual charge of 1.65% is approved in your state. 3 Under the Examples section on page 15, please replace the Examples section with the following: EXAMPLES These examples are intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. The example reflects the maximum charges imposed if you were to purchase the Contract with the GMWB 2-SL/JL Rider, as well as the Premium Payment Credit Rider. The amounts below are calculated using the maximum rider fees and not the current rider fees. The example assumes: · a $10,000 investment in the Contract for the time periods indicated; · a 5% return each year; · an annual contract fee of $30 (expressed as a percentage of the average accumulated value); · the minimum and maximum annual underlying mutual fund operating expenses as of December 31, 2008 (without voluntary waivers of fees by the underlying funds, if any); · the GMWB 2-SL/JL rider was added to the Contract at issue; and · the Premium Payment Credit Rider was added to the Contract at issue and the Premium Payment Credit Rider surrender charge schedule is applied. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below: If you surrender your contract at If you fully annuitize your contract at the end of the applicable time period If you do not surrender your contract the end of the applicable time period 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Maximum Total Underlying 1,313 2,346 3,306 5,572 556 1,692 2,846 5,572 1,056 2,192 2,846 5,572 MutualFund Operating Expenses(1.80%) MinimumTotal Underlying 1,172 1,932 2,622 4,229 402 1,244 2,122 4,229 902 1,744 2,122 4,229 MutualFund Operating Expenses(0.30%) 4. Under GMWB 2-SL and GMWB 2-SL/JL (investment Protector Plus 2-Single Life/Joint Life) Rider on page 38, please replace the 5 th paragraph with the following: For GMWB 2-SL, we reserve the right to increase the rider charge up to a maximum annual charge of 1.00% (0.25% quarterly of the Investment Back withdrawal benefit base). For GMWB 2-SL/JL we reserve the right to increase the rider charge up to a maximum annual charge of 1.65% (0.4125% quarterly of the Investment Back withdrawal benefit base). 5. Please replace the sentence under Maximum annual rider charge on page 59, with the following: The GMWB 2-SL and the GMWB 2-SL/JL riders have maximum annual rider charges (1.00% and 1.65% of the Investment Back withdrawal benefit base, respectively) that are greater than the GMWB 1 maximum annual rider charge (0.85% of the Investment Back remaining withdrawal benefit base). 6. On page 60, under GMWB Step-Up, please replace the last sentence of the 1 st paragraph with the following sentence: The rider charge will never be greater than the maximum GMWB 2 rider charge (1.00% of the Investment Back withdrawal benefit base for GMWB 2-SL and 1.65% of the Investment Back withdrawal benefit base for GMWB 2- SL/JL). 7. Under the Table Comparing GMWB Riders on page 68, please replace the rider charge section with the following: Name of Rider GMWB 1 GMWB 2-SL GMWB 2-SL/JL Rider Charge GMWB 1 Rider (as a GMWB 2 -SL Rider GMWB 2 -SL/JL Rider percentage of average Charge (as a percentage Charges (as a percentage quarterly Investment Back of average quarterly of average quarterly Note: A rider is deemed to remaining withdrawal Investment Back Investment Back have been issued if the benefit base) withdrawal benefit base) withdrawal benefit base) application is dated prior to the specified date. · Maximum annual · Maximum annual · Maximum annual charge is 0.85%. charge is 1.00%. charge for riders issued · Current annual charge · Current annual charge before January 4, 2010 for riders issued before if you opt out of future is 1.00%. February 16, 2009 and GMWB Step-Ups after · Maximum annual no GMWB Step-Up the contracts 2010 charge for riders issued elected is 0.60%. anniversary (for more on or after January 4, · Current annual charge details see Charges for 2010 is 1.65%. for riders issued before Rider Benefits ) is · Current annual charge February 16, 2009 and 0.75%. for riders issued before GMWB Step-Up elected · Current annual charge February 16, 2009 and is 0.80%. if you do not opt out of you opt out of future · Current annual charge future GMWB Step-Ups GMWB Step-Ups after for riders issued on or after the contracts the contracts 2010 after February 16, 2009 2010 anniversary (for anniversary (for more is 0.80%. more details see details see Charges for Charges for Rider Rider Benefits ) is Benefits ) is 0.95%. 0.75%. · Current annual charge for riders issued before February 16, 2009 and you do not opt out of future GMWB Step-Ups after the contracts 2010 anniversary (for more details see Charges for Rider Benefits ) is 0.95%. · Current annual charge for riders issued on or after February 16, 2009 is 0.95%. PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements included in the Registration Statement (1) Part A (filed with the Commission on 5/1/09) Condensed Financial Information for the 3 years ended December 31, 2008 and the period ended December 31, 2005. (2) Part B (filed with the Commission on 5/1/09) Principal Life Insurance Company Separate Account B: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities, December 31, 2008 Statements of Operations for the year ended December 31, 2008 Statements of Changes in Net Assets for the years ended December 31, 2008, 2007 and 2006. Notes to Financial Statements. Principal Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Statements of Financial Position at December 31, 2008, and 2007. Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006. Consolidated Statements of Stockholder's Equity for the years ended December 31, 2008, 2007 and 2006. Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006. Notes to Consolidated Financial Statements. (3) Part C  (filed with the Commission on 5/1/09) Principal Life Insurance Company Report of Independent Registered Public Accounting Firm on Schedules Schedule I - Summary of Investments - Other Than Investments in Related Parties As December 31, 2008 Schedule III - Supplementary Insurance Information as of December 31, 2008, 2007 and 2006 and for each of the years then ended Schedule IV  Reinsurance as of December 31, 2008, 2007 and 2006 and for each of the years then ended All other schedules for which provision is made in the applicable accounting regulation of the Securities and Exchange Commission are not required under the related instructions or are inapplicable and therefore have been omitted. (b) Exhibits (1) Resolution of Board of Directors of the Depositor  filed with the Commission on filed on 06/07/2004) (3a) Distribution Agreement (filed 01/04/2005) (3b) Selling Agreement (filed 06/07/2004) (4a) Form of Variable Annuity Contract (filed 06/7/2004) (4b) Amendment to Enhanced Death Benefit Rider (filed 04/27/2006) (4c) Amendment to Fixed Account Endorsement (filed 04/27/2006) (4d) Amendment to Fixed DCA Account Endorsement (filed 04/27/2006) (4e) Amendment to GMWB Rider (filed 04/27/2006) (4f) Amendment to Contract Data Page (filed 04/27/2006) (4g) Amendment to Partial Annuitization Endorsement (filed 04/27/2006) (4h) Amendment to Premium Payment Credit Rider (filed 04/27/2006) (4i) Form of Specimen Guaranteed Minimum Withdrawal Benefit 2  Joint Life Rider (filed with the Commission on 05/01/2008) (4i) Form of Specimen Guaranteed Minimum Withdrawal Benefit 2  Single Life Rider (filed with the Commission on 05/01/2008) (5) Form of Variable Annuity Application (filed 06/07/2004) (6a) Articles of Incorporation of the Depositor (filed with the Commission on 06/07/2004) (6b) Bylaws of Depositor (filed with the Commissioner 06/07/2004) (8a1) Participation Agreement with AIM Variable Insurance Funds, as amended (filed with the Commission on 05/01/2008) (8a2) Distribution Agreement with AIM Variable Insurance Funds, (filed with the Commission on May 1, 2008) (8a3) Rule 22c-2 Agreement with AIM Variable Insurance Funds, (filed with the Commission on May 1, 2008) (8a4) Administrative Services Agreement with AIM Variable Insurance Funds, (filed with the Commission on May 1, 2008) (8b1) Participation Agreement with AllianceBernstein Variable Products Series Fund, as amended (filed with the Commission on 05/01/2008) (8b2) Administrative Service Agreement with AllianceBernstein Variable Products Series Fund, (filed with the Commission on 05/01/2008) (8b3) Rule 22c-2 Agreement with AllianceBernstein Variable Products Series Fund, (filed with the Commission on 05/01/2008) (8c1) Shareholder Services Agreement with American Century Investment Management Inc., as amended (as filed with the Commission on May 1, 2008) (8c2) Rule 22c-2 Agreement with American Century Investment Management Inc., ( as filed on May 1, 2008) (8d1) Participation Agreement with Dreyfus Investment Portfolios, as amended (filed with the Commission on May 1, 2008) (8d2) Administrative Services Agreement with Dreyfus Investment Portfolios, as amended (filed with the Commission on May 1, 2008) (8d3) Rule 12b-1 Agreement with Dreyfus Investment Portfolios, as amended (filed with the Commission on May 1, 2008) (8e1) Amended & Restated Participation Agreement with Fidelity Insurance Products Fund (as filed on May 1, 2008) (8e2) Distribution Agreement with Fidelity Variable Insurance Products Fund (as filed on May 1, (8e3) Service Agreement dated 8/02/1999 with Fidelity Variable Insurance Products Fund (as filed on May 1, 2008) (8e4) Service Agreement dated 2/29/2000 with Fidelity Variable Insurance Products Fund (as filed on May 1, 2008) (8e5) Service Agreement dated 3/26/2002 with Fidelity Variable Insurance Products Fund (as filed on May 1, 2008) (8e6) Rule 22c-2 Agreement with Fidelity Insurance Products Fund (as filed on May 1, 2008) (8f1) Participation Agreement with Goldman Sachs Variable Insurance Trust, (filed with the Commission on May 1, 2008) (8f2) Administrative Services Agreement with Goldman Sachs Variable Insurance Trust (filed on May 1, 2008) (8f3) Rule 22c-C Agreement with Goldman Sachs Variable Insurance Trust (filed with the Commission on May 1, 2008) (8g1) Participation Agreement with Neuberger Berman Advisers Management Trust, as amended (filed with the Commission on May 1, 2008) (8g2) Distribution & Administrative Services Agreement with Neuberger Berman Advisers Management Trust (filed on May 1, 2008) (8g3) Rule 22c-C Agreement with Neuberger Berman Advisers Management Trust (filed with the Commission on May 1, 2008) (8h1) Form of Participation Agreement with Principal Variable Contracts Funds (as filed on May 1, (8h2) Form of Rule 22c-2 Agreement with Principal Variable Contracts Funds (as filed on May 1, (8i1) Participation Agreement with T Rowe Equity Series Inc, as amended (filed with the Commission on May 1, 2008) (8i2) Rule 12b-1 Agreement with T Rowe Equity Series Inc (filed with the Commission on May 1, (8i3) Rule 22c-C Agreement with T Rowe Equity Series Inc (filed with the Commission on May 1, (8i4) Participation Agreement with T Rowe Equity Series Inc, as amended (filed with the Commission on May 1, 2008) (8j1) Participation Agreement with MFS Variable Insurance Trust dtd 03/26/02** (8j2) Participation Agreement with MFS Variable Insurance Trust amendment 1 dtd 05/17/02** (8j3) Participation Agreement with MFS Variable Insurance Trust amendment 2 dtd 09/03/02** (8j4) Participation Agreement with MFS Variable Insurance Trust amendment 3 dtd 01/08/03** (8j5) Participation Agreement with MFS Variable Insurance Trust amendment 4 dtd 09/17/04** (8j6) Participation Agreement with MFS Variable Insurance Trust amendment 5 dtd 11/01/05** (8j7) Participation Agreement with MFS Variable Insurance Trust amendment 6 dtd 12/07/05** (8j8) Participation Agreement with MFS Variable Insurance Trust amendment 7 dtd 05/01/07** (8j9) Participation Agreement with MFS Variable Insurance Trust amendment 8 dtd 01/01/08** (8j10) Participation Agreement with MFS Variable Insurance Trust amendment 9 dtd 05/01/09** (8j11) FUND/SERV and Networking Agreement with MFS Variable Insurance Trust dtd 05/20/02** (8j12) Website Regulatory Document Agreement with MFS Variable Insurance Trust dtd 03/06/08** (8j13) Rule 22c-2 Shareholder Information Agreement with MFS Variable Insurance Trust dtd 03/06/07** (8k1) Participation Agreement with PIMCO Variable Insurance Trust dtd 09/09/09** (8k2) Service Agreement with PIMCO Variable Insurance Trust dtd 03/09/09** (8k3) Service Agreement with PIMCO Variable Insurance Trust amendment 1 dtd 04/22/09** (8l1) Participation Agreement with Van Eck Worldwide Insurance Trust dtd 11/28/07** (8l2) Service Agreement with Van Eck Worldwide Insurance Trust dtd 11/28/07** (8l3) Service Agreement with Van Eck Worldwide Insurance Trust dtd 11/28/07** Opinion of Counsel (filed 01/04/2005) (10a) Consent of Ernst & Young LLP  (filed 5/01/09) (10b) Powers of Attorney (filed with the Commission on 02/29/2008) (10c) Consent of Counsel  (filed 5/01/09) Financial Statement Schedules (filed 05/01/09) * Filed herein ** To be filed by amendment Item 25. Officers and Directors of the Depositor Principal Life Insurance Company is managed by a Board of Directors which is elected by its policyowners. The directors and executive officers of the Company, their positions with the Company, including Board Committee memberships, and their principal business address, are as follows: DIRECTORS: Name and Principal Business Address Positions and Offices BETSY J. BERNARD Director 40 Shalebrook Drive Chair, Nominating and Governance Committee Morristown, NJ 07960 Member, Executive Committee JOCELYN CARTER-MILLER Director TechEd Ventures Member, Nominating and Governance Committee 3rd Avenue Lauderdale Lakes, FL 33311 GARY E. COSTLEY Director 257 Barefoot Beach Boulevard, Suite 404 Member, Audit Committee Bonita Springs, FL 34134 MICHAEL T. DAN Director The Brink's Company Member, Human Resources Committee 1801 Bayberry Court Richmond, VA 23226 C. DANIEL GELATT, JR. Director NMT Corporation Member, Audit Committee 2004 Kramer Street La Crosse, WI 54603 J. BARRY GRISWELL Director Community Foundation of Greater Des Moines 1915 Grand Avenue Des Moines, IA 50309 SANDRA L. HELTON Director 1040 North Lake Shore Drive #26A Member, Audit Committee Chicago, IL 60611 WILLIAM T. KERR Director Meredith Corporation Member, Executive Committee and Chair, Human 1716 Locust St. Resources Committee Des Moines, IA 50309-3023 RICHARD L. KEYSER Director W.W. Grainger, Inc. Member, Nominating and Governance Committee 100 Grainger Parkway Lake Forest, IL 60045-5201 ARJUN K. MATHRANI Director 176 East 71st Street, Apt. 9-F Chair, Audit Committee New York, NY 10021 Member, Executive Committee ELIZABETH E. TALLETT Director Hunter Partners, LLC Member, Executive Committee and Human Resources 12 Windswept Circle Committee Thornton, NH 03285-6883 LARRY D. ZIMPLEMAN Director The Principal Financial Group Chairman of the Board and Chair, Executive Committee Des Moines, IA 50392 Principal Life: President and Chief Executive Officer EXECUTIVE OFFICERS (OTHER THAN DIRECTORS) Name and Principal Business Address Positions and Offices JOHN EDWARD ASCHENBRENNER President, Insurance and Financial Services CRAIG LAWRENCE BASSETT Vice President and Treasurer GREGORY J. BURROWS Senior Vice President Retirement and Investor Services RONALD L. DANILSON Senior Vice President Retirement and Investor Services GREGORY BERNARD ELMING Senior Vice President and Controller RALPH CRAIG EUCHER Senior Vice President Human Resources, Corporate Services and Retirement and Investor Services NORA MARY EVERETT Senior Vice President Retirement and Investor Services THOMAS JOHN GRAF Senior Vice President Investor Relations JOYCE NIXSON HOFFMAN Senior Vice President and Corporate Secretary DANIEL JOSEPH HOUSTON President Retirement and Investor Services ELLEN ZISLIN LAMALE Senior Vice President and Chief Risk Officer JULIA MARIE LAWLER Senior Vice President and Chief Investment Officer TERRANCE JOSEPH LILLIS Senior Vice President and Chief Financial Officer JAMES PATRICK MCCAUGHAN President, Global Asset Management TIMOTHY JON MINARD Senior Vice President Retirement Distribution MARY AGNES O'KEEFE Senior Vice President and Chief Marketing Officer GARY PAUL SCHOLTEN Senior Vice President and Chief Information Officer G. DAVID SHAFER Senior Vice President Health KAREN ELIZABETH SHAFF Executive Vice President and General Counsel NORMAN RAUL SORENSEN Executive Vice President International Asset Accumulation DEANNA DAWNETTE STRABLE Senior Vice President Individual Life and Specialty Benefits Item 26. Persons Controlled by or Under Common Control with the Depositor or the Registrant The Registrant is a separate account of Principal Life Insurance Company (the "Depositor") and is operated as a unit investment trust. Registrant supports benefits payable under Depositor's variable life contracts by investing assets allocated to various investment options in shares of Principal Variable Contracts Funds, Inc. and other mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies of the "series" type. No person is directly or indirectly controlled by the Registrant. The Depositor is wholly-owned by Principal Financial Services, Inc. Principal Financial Services, Inc. (an Iowa corporation) an intermediate holding company organized pursuant to Section 512A.14 of the Iowa Code. In turn, Principal Financial Services, Inc. is a wholly-owned subsidiary of Principal Financial Group, Inc., a publicly traded company that filed consolidated financial statements with the SEC. A list of persons directly or indirectly controlled by or under common control with Depositor as of December 31, 2008 appears below: None of the companies listed in such organization chart is a subsidiary of the Registrant; therefore, only the separate financial statements of Registrant and the consolidated financial statements of Depositor are being filed with this Registration Statement. Item 27. Number of Contractowners  As of August 31, 2009 (1) (2) (3) Number of Plan Number of Title of Class Participants Contractowners BFA Variable Annuity Contracts 34 6 Pension Builder Contracts 183 112 Personal Variable Contracts 23 328 Premier Variable Contracts 48 1,486 Flexible Variable Annuity Contract 40,011 40,011 Freedom Variable Annuity Contract 1,563 1,563 Freedom 2 Variable Annuity Contract 359 359 Investment Plus Variable Annuity Contract 24,724 24,724 Item 28. Indemnification Sections 490.851 through 490.859 of the Iowa Business Corporation Act permit corporations to indemnify directors and officers where (A) all of the following apply: the director or officer (i) acted in good faith; (ii) reasonably believed that (a) in the case of conduct in the individual's official capacity, that the individual's conduct was in the best interests of the corporation or (b) in all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and (iii) in the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; and (B) the individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the corporation's articles of incorporation. Unless ordered by a court pursuant to the Iowa Business Corporation Act, a corporation shall not indemnify a director or officer in either of the following circumstances: (A) in connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct (above) or (B) in connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director receive a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity. Registrant's By-Laws provide that it shall indemnify directors and officers against damages, awards, settlements and costs reasonably incurred or imposed in connection with any suit or proceeding to which such person is or may be made a party by reason of being a director or officer of the Registrant. Such rights of indemnification are in addition to any rights to indemnity to which the person may be entitled under Iowa law and are subject to any limitations imposed by the Board of Directors. The Board has provided that certain procedures must be followed for indemnification of officers, and that there is no indemnity of officers when there is a final adjudication of liability based upon acts which constitute gross negligence or willful misconduct. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriters (a) Other Activity Princor Financial Services Corporation acts as principal underwriter for variable annuity contracts issued by Principal Life Insurance Company Separate Account B, a registered unit investment trust, and for variable life contracts issued by Principal Life Insurance Company Variable Life Separate Account, a registered unit investment trust. Princor Financial Services Corporation and Principal Funds Distributor act as principal underwriters for Class J shares, Institutional Class shares, R-1, R-2, R-3, R-4 and R-5 Class shares of Principal Funds, Inc. (b) Management (b1) (b2) Positions and offices Name and principal with principal business address underwriter Michael C. Anagnost Vice President  Chief Technology The Principal Officer Financial Group(1) John E. Aschenbrenner Director The Principal Financial Group(1) Patricia A. Barry Assistant Corporate Secretary The Principal Financial Group(1) Craig L. Bassett Treasurer The Principal Financial Group(1) Michael J. Beer President and Director The Principal Financial Group(1) Tracy W. Bollin Financial Controller The Principal Financial Group(1) David J. Brown Senior Vice President The Principal Financial Group(1) Jill R. Brown Senior Vice President and Chief Financial Officer The Principal Financial Group(1) David P. Desing Assistant Treasurer The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director The Principal Financial Group (1) James W. Fennessey Vice President The Principal Financial Group(1) Michael P. Finnegan Senior Vice President/Investment Services The Principal Financial Group(1) Louis E. Fiori Vice President  Capital Markets The Principal Financial Group(1) Stephen G. Gallaher Assistant General Counsel The Principal Financial Group(1) Eric W. Hays Senior Vice President/Chief Information Officer The Principal Financial Group(1) Joyce N. Hoffman Senior Vice President and Corporate Secretary The Principal Financial Group(1) Patrick A. Kirchner Assistant General Counsel The Principal Financial Group(1) Deanna L. Mankle Assistant Treasurer The Principal Financial Group(1) Layne A. Rasmussen Vice President/Controller  Principal Funds The Principal Financial Group(1) David L. Reichart Senior Vice President The Principal Financial Group(1) Martin R. Richardson Vice President  Broker Dealer Operations The Principal Financial Group(1) Michael D. Roughton Senior Vice President and Senior Securities Counsel The Principal Financial Group(1) Adam U. Shaikh Counsel The Principal Financial Group(1) Mark A. Stark Vice President  Investment Services The Principal Financial Group(1) Randy L. Welch Vice President  Investment Services The Principal Financial Group(1) Traci L. Weldon Chief Compliance Officer The Principal Financial Group(1) Dan L. Westholm Director - Treasury The Principal Financial Group(1) Beth C. Wilson Vice President The Principal Financial Group(1) 711 High Street Des Moines, IA 50309 (c) Compensation from the Registrant (2) Compensation on Events Net Underwriting Occasioning the Discounts & Deduction of a Deferred Brokerage Name of Principal Underwriter Commissions Sales Load Commissions Compensation Princor Financial Services $26,629,731.79 0 0 0 Corporation Item 30. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Depositor, The Principal Financial Group, Des Moines, Iowa 50392. Item 31. Management Services N/A Item 32. Undertakings The Registrant undertakes that in restricting cash withdrawals from Tax Sheltered Annuities to prohibit cash withdrawals before the Participant attains age 59 1/2, separates from service, dies, or becomes disabled or in the case of hardship, Registrant acts in reliance on SEC No Action Letter addressed to American Counsel of Life Insurance (available November 28, 1988). Registrant further undertakes that: 1. Registrant has included appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in its registration statement, including the prospectus, used in connection with the offer of the contract; 2. Registrant will include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Registrant will instruct sales representatives who solicit Plan Participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential Plan Participants; and 4. Registrant will obtain from each Plan Participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the Plan Participant's understanding of (a) the restrictions on redemption imposed by Section 403(b)(11), and (b) the investment alternatives available under the employer's Section 403(b) arrangement, to which the Plan Participant may elect to transfer his contract value. Fee Representation Principal Life Insurance Company represents the fees and charges deducted under the Policy, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the Company. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Principal Life Insurance Company Separate Account B, has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned thereto duly authorized, and its seal to be hereunto affixed and attested, in the City of Des Moines and State of Iowa, on the 1st day of October, 2009. PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B (Registrant) By : /s/ L. D. Zimpleman L. D. Zimpleman Director, President and Chief Executive Officer PRINCIPAL LIFE INSURANCE COMPANY (Depositor) By : /s/ L. D. Zimpleman L. D. Zimpleman Director, President and Chief Executive Officer Attest: /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ L. D. Zimpleman L. D. Zimpleman Director, President October 1, 2009 and Chief Executive Officer /s/ G. B. Elming Senior Vice President and October 1, 2009 G. B. Elming Controller (Principal Accounting Officer) /s/ T. J. Lillis Executive Vice President October 1, 2009 T. J. Lillis and Chief Financial Officer (Principal Financial Officer) (B. J. Bernard)* Director October 1, 2009 B. J. Bernard (J. Carter-Miller)* Director October 1, 2009 J. Carter-Miller (G. E. Costley)* Director October 1, 2009 G. E. Costley (M.T. Dan)* Director October 1, 2009 M. T. Dan (C. D. Gelatt, Jr.)* Director October 1, 2009 C. D. Gelatt, Jr. (J. B. Griswell* Chairman J. B. Griswell of the Board October 1, 2009 (S. L. Helton)* Director October 1, 2009 S. L. Helton (W. T. Kerr)* Director October 1, 2009 W. T. Kerr (R. L. Keyser)* Director October 1, 2009 R. L. Keyser (A. K. Mathrani)* Director October 1, 2009 A. K. Mathrani (E. E. Tallett)* Director October 1, 2009 E. E. Tallett /s/ L. D. Zimpleman * By L. D. Zimpleman Director, President and Chief Executive Officer Pursuant to Powers of Attorney Previously Filed or Included Herein
